Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 7, 2019

                                       No. 04-19-00097-CV

                                   Laura Zamora BERINGER,
                                           Appellant

                                                 v.

                                      Michael BERINGER,
                                           Appellee

                   From the County Court at Law No 1, Webb County, Texas
                             Trial Court No. 2017FLB001191C1
                          Honorable Hugo Martinez, Judge Presiding


                                          ORDER
        Appellant’s brief was filed on September 27, 2019. Therefore, appellee’s brief was due
to be filed on October 28, 2019. Neither a motion for extension of time nor appellee’s brief has
been filed. It is therefore ORDERED that appellee show cause in writing within fifteen days
from the date of this order why this appeal should not be set at issue. If appellee fails to respond,
this appeal will be set at issue without an appellee’s brief.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of November, 2019.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court